TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00672-CV


In the Interest of D. J.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-05-003277, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Dana Jean Nellis's notice of appeal was filed in this Court on
October 29, 2008.  Her brief was due January 21, 2009.  On February 6, 2009, this Court sent
appellant notice that her brief was overdue.  On March 2, 2009, appellant informed this Court that
she had moved out of state and that she did not wish to continue her appeal.  No brief has been filed. 
We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   March 26, 2009